Citation Nr: 0941535	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-29 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for tensional headaches with migraine features.

2.  Entitlement to an initial disability rating in excess of 
10 percent for cervical myositis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
November 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which, inter alia, 
granted service connection for tensional headaches with 
migraine features, service connection cervical myositis and 
service connection for lumbar myositis.  The Veteran appealed 
the disability ratings assigned as noted on the title page.   

The issues of entitlement to initial ratings in excess of 10 
percent for cervical myositis and for lumbar myositis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The service-connected tensional headaches with migraine 
features are not manifested by characteristic prostrating 
attacks averaging at least one attack in two months over the 
last several months.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected tensional headaches with migraine features 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between December 2005 and July 2008.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the initial rating claim on 
appeal decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claim was subsequently 
readjudicated most recently in a July 2007 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

II. Disability Rating for Tensional Headaches with Migraine 
Features

The Veteran claims entitlement to a compensable initial 
disability rating for his tensional headaches with migraine 
features (headaches).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a 
service-connected disability require review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  If there is a question that arises as to which 
evaluation to apply, the higher evaluation is for application 
if the disability more closely approximates the criteria for 
that rating; otherwise, the lower rating is for assignment.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
assigned at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating- "staged" 
ratings-from the initial effective date forward, based on 
evidence as to the severity of disability.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).

Moreover, more recently, the Court has held that even in a 
claim for an increase in the level of an already service-
connected disability, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.

Currently, the RO has assigned the Veteran's headaches a 
disability rating of zero percent for the entire period for 
which service connection has been in effect. The RO has 
assigned that rating pursuant to rating criteria by which the 
tensional headache is evaluated as a migraine headache by 
analogy.  See 38 C.F.R. §§ 4.20, 4.124(a), Diagnostic Code 
8100.
 
Under Diagnostic Code 8100, migraine will be rated as 50 
percent disabling with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  It will be rated as 30 percent disabling 
with characteristic prostrating attacks occurring on an 
average once a month over last several months. It will be 
rated as 10 percent disabling with characteristic prostrating 
attacks averaging one in 2 months over last several months. A 
noncompensable rating will be assigned for less frequent 
attacks.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the 
United States Court of Appeals for Veterans Claims (Court).  
Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  According to Dorland's Illustrated Medical 
Dictionary 1554 (31st ed. 2007), "prostration" is defined as 
"extreme exhaustion or powerlessness."

The medical evidence on file pertinent to this claim includes 
VA treatment and examination reports.  A January 2006 VA 
general medical examination report includes a review of past 
medical records of treatment during service (service 
treatment records) dated from 1994 to 2001, showing treatment 
for complaints of headaches at various times during that 
period.  

The January 2006 VA general medical examination report shows 
that the Veteran reported complaints of having had headaches 
beginning in 1988.  Around 1994, he began having frequent 
headaches localized in the frontal occipital aspect of the 
head, and not accompanied by visual disturbances or 
photophobia.  He denied having photophobia, or blurred 
vision; and denied having had any associated trauma.  He 
indicated that currently his headaches occurred on average 
once per week.  He reported that these were never 
excruciating and had never been disabling.  

On neurological examination, the examiner made no findings of 
any abnormality referable to the Veteran's headache 
condition.  The report contains a diagnosis of tension 
headaches with migraine features.

The report of a December 2006 VA examination for hypertension 
shows that the Veteran had developed palpitation and 
headaches in service and was found to have hypertension.  The 
examination report noted a history of headaches related to 
hypertension.

The claims file contains VA treatment records dated from 
January 2006 to August 2007.  These records show no 
complaints or treatment for headaches. 

Because the evidence does not reflect that the disability 
picture of the Veteran's tensional headaches with migraine 
features is productive of characteristic prostrating 
attacks-even though he competently reported that he had 
headaches once a week-a compensable disability rating is not 
warranted.

The record does not note any "characteristic prostrating 
attacks", and during recent VA examination the Veteran stated 
that his headaches had "never been excruciating and has 
never been disabling." In sum, although by his account the 
Veteran has had fairly frequent headaches, the symptomatology 
of the Veteran's tensional headaches with migraine features 
is not productive of criteria approximating a migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months. 

In sum, the symptoms of the migraine headaches do not come 
near to approximating the criteria for the next higher rating 
of 10 percent at any time. Therefore, a higher rating in 
excess of the zero percent evaluation is not warranted at any 
time during the pendency of the appeal.  Fenderson, supra.  

Further, there is no evidence that the manifestations of the 
tensional headaches with migraine features are unusual or 
exceptional to demonstrate that the Rating Schedule is 
inadequate for determining the proper level of disability.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) (2009) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).


ORDER

An initial compensable disability rating for tensional 
headaches with migraine features, is denied.


REMAND

The Veteran is claiming entitlement to initial disability 
ratings in excess of 10 percent for each of his two service-
connected spine disabilities, cervical myositis and lumbar 
myositis.  The Board has reviewed the claims file and 
determined that further development including examination is 
necessary prior to adjudicating these claims.  

The RO afforded the Veteran a VA general examination in 
January 2006, during which the Veteran was examined in 
connection with claims for service connection for a number of 
conditions including for cervical and lumbar spine disorders.  
At that time the examiner examined and provided findings 
regarding the cervical and lumbar spine.  

Subsequently in a March 2006 rating decision the RO granted 
service connection for cervical myositis and lumbar myositis, 
and assigned each disability a 10 percent disability rating.  
In the course of perfecting his appeal as to the assigned 
ratings for these spine disabilities, in September 2006 the 
Veteran submitted a substantive appeal (VA Form 9), in which 
he asserted that his "conditions" had worsened.  

In response, the RO arranged for a VA examination of the 
spine that was conducted in March 2007.  During that spine 
examination the examiner only examined and provided findings 
pertaining to the cervical spine, and not for the lumbar 
spine.  To the extent that the examiner examined the spine 
(cervical spine only), the findings from the March 2007 VA 
examination support the Veteran's assertion that his spine 
conditions had worsened since the previous examination in 
January 2006.  

Given that, an examination of the spine that includes the 
lumbar spine-claimed by the Veteran to also have worsened-
would be in order.  Further, given the age of the findings 
from the last examination report in March 2007, examination 
of the cervical spine is also appropriate.  Further, at the 
time of the last examination the claims file was not 
available for review by the examiner, albeit the records 
contained in the computerized patient record system were 
available.  

Prior to any examination, copies of all outstanding records 
of pertinent medical treatment should be obtained and added 
to the record.  In view of the foregoing, the Board finds 
that after obtaining any additional records, pertinent VA 
examination should be conducted to determine the current 
nature and severity of the Veteran's service-connected 
cervical myositis and lumbar myositis. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for his cervical 
and lumbar spine disabilities since March 
2007, and to furnish signed authorizations 
for the release to the VA of private 
medical records in connection with each 
non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).  

2.  Thereafter, schedule the Veteran for 
separate VA examinations by appropriate 
specialists (spine/orthopedic and 
neurologic) to determine the severity of 
the Veteran's service-connected cervical 
myositis and lumbar myositis, including 
both orthopedic and/or neurologic 
manifestations of each of the two 
(cervical myositis and lumbar myositis).  
The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claims. 

Examinations should be conducted in 
accordance with the latest Automated 
Medical Information Exchange (AMIE) 
worksheet for rating orthopedic 
(musculoskeletal) and neurological 
disability of the cervical and lumbar 
spine.   Notwithstanding this requirement, 
the report must address the requirements 
set out below.
 
The spine/orthopedic and neurologic 
examiners should provide a detailed review 
of the Veteran's current complaints; as 
well as findings as to the nature, extent, 
and severity of symptoms caused by the 
cervical myositis and lumbar myositis-
providing separate findings for each 
segment (cervical and lumbar) of the 
spine.  

The spine/orthopedic and neurologic 
examiners should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  This would include X-rays, MRI 
studies, and EMG/NCS studies, as the 
examiners deem appropriate.  

The RO should make the claims file 
available to each of the examiners, who 
should review the entire claims folder in 
conjunction with their examinations.  The 
examiners should indicate this fact in the 
respective orthopedic and neurological 
examination reports.  Each examiner should 
provide a complete rationale for any 
opinion offered in the respective 
examination reports as to the nature and 
extent of severity of the orthopedic and 
neurologic manifestations of the service-
connected cervical myositis and lumbar 
myositis.  Except when not possible, the 
examiners should address findings for the 
cervical spine separately from findings 
for the lumbar spine.  If an examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.
 
The nerve examination:  For each segment 
of the spine (the cervical and lumbar 
spine), the examiner should report all 
findings (separately for each segment) and 
note all associated symptoms, including 
those compatible with sciatic neuropathy, 
such as characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerks, or other neurological findings 
appropriate to the site of the diseased 
disc or discs concerning the cervical 
spine and lumbar spine.  

The neurological examiner should 
specifically comment as to whether the 
Veteran has incapacitating episodes 
associated with his service-connected 
cervical and/or lumbar spine disabilities; 
and if so, document the frequency of such 
incapacitating episodes.  This must 
include a specific statement as to the 
total duration of any incapacitating 
episodes during the past 12 months for 
each of the two spine disabilities under 
review; or in combination if 
indistinguishable or otherwise 
appropriate.  

For purposes of evaluation, an 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed 
rest prescribed by a physician, and 
treatment by a physician.  The examiner 
should discuss the effect the Veteran's 
cervical and lumbar spine disabilities has 
upon the Veteran's daily activities.

The spine (orthopedic) examination:  
Separately for each spine segment 
(cervical and lumbar), the examiner should 
report all findings and note all 
associated symptoms of the service-
connected cervical spine and lumbar spine 
disabilities.  The orthopedic examiner 
should provide the range of motion of the 
cervical spine and lumbar spine in 
degrees.  The examiner should note all 
symptoms such as pain, stiffness, or 
aching in the area of the cervical spine 
and lumbar spine affected by injury, as 
well as associated muscle spasm, guarding, 
or abnormal gait. The examiner should note 
the presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness, and any additional 
disability due to these factors.  The 
examiner should discuss, separately, the 
effects on the Veteran's daily activities 
by his service-connected cervical myositis 
and lumbar myositis.

3.  After the examination, the RO must 
readjudicate the claims under review.  If 
a benefit sought is not granted, please 
issue the Veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the Veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


